DETAILED ACTION

Status of Claims
The claims filed 07/15/2022 are entered.  Upon entry, claims 3-14 and 16 are pending and presented for examination on the merits.

Allowable Subject Matter
Claims 3-14 and 16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks filed on 04/21/2022 have been considered and are persuasive.  As demonstrated by the specification, the value of ‘a+b’ is shown to be critical over the claimed range, with inventive Sample Nos. 21 and 24 showing both low coercivity (Hc ≤ 3.0 A/m) and high saturation magnetic flux density (Bs ≥ 1.40 T) when ‘a+b’ is between 0.020 and 0.140 inclusive of endpoints.  To show data points close to but outside the claimed range, comparative example Sample No. 19 shows that neither Hc (3.2 A/m) nor Bs (1.38 T) is met when ‘a+b’ (0.150) is higher than 0.140.  Comparative example Sample No. 20 shows that Hc is too large (4.8 A/m) when ‘a+b’ (0.015) is lower than 0.020.
Yoshizawa et al. (US 2009/0065100 (A1)) disclose that ‘M,’ which includes at least one element selected from Ti, V, Zr, Nb, Mo, Hf, Ta, and W, is greater than zero to 10 atomic percent (0.000-0.100 atomic percent when the total elements is 1.000).  This range is broader than the claimed range.  Yoshizawa does not teach or suggest limiting the range to the claimed range of ‘a+b’ (Ti plus a ‘M’ element, where ‘M’ is one or more of Nb, Hf, Zr, Ta, Mo, W, and V) in order to achieve the results discovered in the instant invention.  Thus, the prior art neither teaches nor suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
July 30, 2022